Order entered September 17, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00503-CV

                            GWENDOLYN GABRIEL, Appellant

                                               V.

                                MERRY OUTLAW, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-02456

                                           ORDER
       Before the Court is appellee’s September 13, 2018 unopposed second motion for

extension of time to file brief. We GRANT the motion and ORDER the brief be filed no later

than October 19, 2018. We caution that further extension requests will be disfavored.


                                                     /s/   DAVID EVANS
                                                           JUSTICE